SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

319
CAF 12-01103
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF TREYVONE C.
--------------------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

SHAMEEL P., RESPONDENT-APPELLANT.


PAUL M. DEEP, UTICA, FOR RESPONDENT-APPELLANT.

JOHN A. HERBOWY, UTICA, FOR PETITIONER-RESPONDENT.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (Randal
B. Caldwell, J.), entered May 29, 2012 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order granting the
petition alleging that she violated the terms of a suspended judgment
and terminating her parental rights on the ground of permanent
neglect. The record belies the mother’s contention that Family Court
failed to consider whether termination of her parental rights was in
the best interests of the child, and we agree with the court that
termination was in the child’s best interests (see Matter of Ronald
O., 43 AD3d 1351, 1352; Matter of Saboor C., 303 AD2d 1022, 1023).
Finally, we note that petitioner’s contention that we should vacate
that part of the order granting the mother access to posttermination
photographs of the child is not properly before us inasmuch as
petitioner did not cross-appeal from the order (see Matter of Cayden
L.R. [Melissa R.], 108 AD3d 1154, 1156).




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court